Citation Nr: 1046119	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-42 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine.

2.  Entitlement to service connection for a disorder manifested 
by numbness in the feet.  

3.  Entitlement to a compensable disability rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled to present testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
scheduled for August 4, 2010.  On August 4, 2010, the RO received 
correspondence in which the Veteran requested that his hearing be 
rescheduled such that he might obtain representation to assist 
him with his claims on appeal.  The Board, having reviewed this 
request and found that good has been shown to request a 
rescheduling, is now REMANDING this matter to the RO to schedule 
the Veteran for a new videoconference hearing.  38 C.F.R. 
§ 20.704(c) (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing per his request.  Appropriate 
notification should be given to the appellant 
and his representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


